         Case 1:20-cv-01909-BAH Document 16-1 Filed 09/11/20 Page 1 of 3




                                               April 20, 2020
John F. Ring, Chairman
c/o Roxanne L. Rothschild, Executive Secretary
National Labor Relations Board
1015 Half Street, SE
Washington, DC 20570-0001
       RE:     Request for Reconsideration of, and Postponement of, the Joint Employer Rule
Dear Chairman Ring:
         We write on behalf of the AFL-CIO and its 55 affiliated national and international unions
and the Service Employees International Union and its affiliated local unions, together
representing 15 million working women and men, many of whom are essential workers on the
front lines of the fight against Coronavirus, to request that the Board (1) reconsider its joint
employer rule’s exclusion of health and safety measures from among the “essential” terms and
conditions of employment and (2) postpone the effective date of the rule, which is currently set
to take effect April 27, 2020, until July 31, 2020. See 85 Federal Register 11,184 (February 26,
2020). The current public health crisis that is exposing essential workers, particularly in
healthcare, to grave workplace dangers mandates these actions.
        We request reconsideration of one crucial aspect of the final joint employer rule: the
decision to not include safety and health measures among the “essential” terms and conditions of
employment control over which is directly relevant to joint employer status. See new 29 CFR §
103.40(b). That means employees may not be able to bargain with the entity that controls the
measures that ensure, or fail to ensure, their health and safety. That entity may be a hospital, for
example, that controls health and safety measures for employees of an agency supplying
additional nurses to care for patients at the hospital. Indeed, the preamble to the rule expressly
and repeatedly states that “contractual safety . . . standards . . . do not support a finding of joint-
employer status.” 85 Federal Register 11,187. See also id. at 11,194 (“contractual provisions
requiring workplace safety practices . . . generally will not make joint-employer status more
likely under the Act”). The error of this aspect of the final joint employer rule has recently
become tragically evident.
        As the Board noted in its explanation of the final joint employer rule, 85 Fed. Reg. at
11,205, the Board received comments suggesting that safety and health measures should be
included among the essential terms and conditions of employment control of which demonstrates
joint employer status. In particular, the comments filed on behalf of 1199SEIU United
Healthcare Workers East (1199SEIU), cited at footnote 194 of the explanation for the final rule,
presciently described examples of the “essential” nature of safety and health measures:
               To be clear, a hospital controls the movement of psychiatric
               patients within its walls and the ratio of contracted staff assigned to
               patients who might present a hazard to themselves or caregivers.
               A nursing home orders the supplies used by contracted staff tasked



                                                   1
        Case 1:20-cv-01909-BAH Document 16-1 Filed 09/11/20 Page 2 of 3




               with disposal of bio-medical waste. And a homecare agency
               decides the acuity of patients to which it assigns contracted home-
               health aides. The proposed rule takes far too narrow a view of
               these essential terms and conditions of employment. It is ill-
               advised to exclude necessary parties from bargaining obligations
               over terms and conditions such as these, especially when worker
               health and welfare and patient care are at stake.
        In the final joint employer rule, the Board rejected the logic of those comments. The
Board “expanded” but also “made exclusive” a list of essential terms and conditions of
employment that did not include safety and health measures. The essential terms are limited to
“wages, benefits, hours of work, hiring, discharge, discipline, supervision, and direction.” 85
Fed. Reg. at 11,205. The Board offered no specific explanation for failing to include safety and
health measures on this list; it offered only generally that: “The Act’s purpose of promoting
collective bargaining is best served by a joint-employer standard that places at the bargaining
table only those entities that control terms that are most material to collective bargaining.” Id.
(emphasis supplied).
         The Coronavirus pandemic has only confirmed the centrality and materiality to
employees and employers of safety and health matters. For example, for temporary workers who
are assigned by their temporary agency employer to work in a hospital where the hospital is the
entity determining access to personal protective equipment and establishing the protocols for
employee exposure to Coronavirus-infected patients, the hospital’s control of those and other
safety and health measures is not just among those “most material” to bargaining, it is, quite
literally, a matter of life and death. Indeed, the concerns in 1199SEIU’s comment have been
fully borne out by the pandemic. 1199SEIU is headquartered in New York City, the current
epicenter of the country’s COVID-19 emergency. 1199SEIU has learned from its represented
employees that temporary employees’ core safety and health terms—such as the access to and
rules governing utilization of personal protective equipment, prophylactic procedures within
facilities caring for infected patients and residents, and the procedures for interacting with
confirmed COVID-19 patients—are being dictated not by their agency employers but by the
administrators of the facilities where they are working (the “user employer” in the final joint
employer rule’s language). These employees’ experiences drive home how control over health
and safety measures goes to the heart of an employee’s working life.
        Moreover, workers in all industries, not just the health care workers described above, are
currently grappling with safety and health matters central to their work lives. Poultry workers,
fast food workers, grocery store employees, airport workers, manufacturing employees, truck
drivers, building security guards, maintenance employees, and others are all facing grave
questions about how to perform their essential jobs while limiting their exposure to the
Coronavirus and maintaining safe practices (social distancing, wearing protective masks and
gloves, etc.) to the extent possible. Temporary and agency workers labor in each of those
industries. Workers in each of those industries have gotten sick. And workers in each of those
industries have died.



                                                 2
        Case 1:20-cv-01909-BAH Document 16-1 Filed 09/11/20 Page 3 of 3




        Finally, as the Board’s decisions over the years classifying safety and health measures as
mandatory subjects of bargaining demonstrate, there is a long history of collective bargaining
over such subjects and established case law to guide the parties in addressing these matters. See,
for example, Gulf Power Co., 156 NLRB 622 (1966), enf’d, 384 F.2d 822 (5th Cir. 1967);
Holyoke Water Power Co., 273 NLRB 1369 (1985), enf’d, 778 F.2d 49 (1st Cir. 1985). That
lengthy history exists precisely because health and safety measures are essential to workers’
livelihoods and lives.
        The record before the Board in the rulemaking proceeding, examined in light of the
public health crisis the nation now confronts, calls for reconsideration of the Board’s
determination that safety and health matters are not “essential” terms and conditions of
employment.
        In addition, the Board should, at a minimum, delay the effective date of the joint
employer rule consistent with the Board’s April 10, 2020, postponement of the effective date of
the “Representation-Case Procedures; Election Bars; Proof of Majority Support in Construction-
Industry Collective Bargaining Relationships” (“representation issues”) rule. As the Board’s
announcement stated, the Board postponed the representation issues rule “to allow the Board’s
employees and stakeholders to focus on continuity of their operations during the national
emergency concerning the Coronavirus pandemic during the next several months, rather than on
implementing and understanding the Board’s new rule.” 85 Federal Register 20,156 (April 10,
2020). The pandemic continues to rage; the Board’s offices remain essentially closed to the
public; the regional and headquarters staffs are teleworking; the Agency faces challenges in
processing existing cases on its docket; and unprecedented public health concerns are requiring
businesses and unions to alter their normal operations radically. Under these circumstances, the
same pragmatic rationale supporting the postponement of the representation issues rule—
including the need of the regulated community to focus on the “continuity of their operations”—
counsels postponing the joint employer rule’s effective date as well. We urge postponement
until July 31, 2020, so that the two rules will become effective on the same date.
        We urge the Board both to engage in the essential reconsideration and delay the effective
date of the final joint employer rule.


                                     Respectfully submitted,


s/Craig Becker                                               s/Nicole Berner
Craig Becker                                                 Nicole Berner
General Counsel                                              General Counsel
AFL-CIO                                                      SEIU
815 16th St., N.W.                                           1800 Massachusetts Ave., N.W.
Washington, D.C. 20006                                       Washington, D.C. 20036
(202) 637-5310                                               (202) 730-7383
cbecker@aflcio.org                                           nicole.berner@seiu.org


                                                3
